MEMORANDUM OPINION
                                          No. 04-12-00117-CV

                       IN THE INTEREST OF J. A., and L.A., Minor Children

                      From the 288th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-01689
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 5, 2012

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. Counsel

for appellant has filed a brief representing that he has conducted a professional evaluation of the

record and determined that there are no meritorious issues to raise on appeal. Counsel concludes

the appeal is frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San

Antonio May 21, 2003, order) (applying Anders procedure to appeals from orders terminating

parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003,

no pet.). In compliance with the procedure in Anders, counsel sent a copy of counsel’s brief to

appellant, and informed appellant of her right to file her own brief. See Nichols v. State, 954
                                                                                    04-12-00117-CV


S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.). Appellant has not filed a pro se

brief.

         After reviewing the record from the trial on the merits and counsel’s brief, we agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s judgment, and

grant counsel’s motion to withdraw. Nichols, 954 S.W.2d at 85-86.


                                                      Phylis J. Speedlin, Justice




                                                -2-